Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As stated by applicant, applicant’s representative Kyle S. Reuther (Reg. No. 77,371) conducted a telephonic interview with Examiner Davis on June 10, 2021. During the interview, the pending claims and the double patenting rejection were discussed. No agreement was reached during the interview.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the inclusion of 
a stylus including a body and a component wherein the component is configured to while the stylus is in contact with the touch sensitive surface, move relative to the body, and the stylus is configured to disturb one or more of the optical beams by a variable amount, the variable amount dependent on the movement of the component relative to the body due to an amount of force applied to the stylus towards the touch sensitive surface while the stylus is in contact with the touch sensitive surface; and a controller configured to determine a touch strength of a touch event on the touch sensitive surface by the stylus based on disturbances of one or more of the optical beams, the touch strength providing a measure of the amount of force.

This is neither taught nor disclosed by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd